 

 

Case 1:18-cv-11613-RWL Document 88 Filed| IISBO.SDNVage Loft
DOCUMENT
ELECTRONICALLY FILED

DOC #:

STEPHEN D, HANS DATE FILED: ) | Mete-aq—
ASSOCIATE 3; PC. 45-18 Court Square, Suite 403

LABOR 8 EMPLOYMENT COUNSEL FOR OVER 30 YEARS Long Island Ci ty, New York 11101

 

 

 

 

   

 

 

Ts 718.275.6700 « F: 718.275.6704

   

 

SO ORDERED:
OHS
STEPHEN D. HANS
Tel: 718.275.6700 x 204 wee OO
shans@hansassociates.com ROBERT W. caReGRGER

 

ED STATES MAGISTRATE JUDGE

November 20, ee ° | thas .

— ~ Ve. Kees Sn > CE ome
aN <a Ne

‘e + AN ewe

Cecasds powers

\-erve¢

Hon. Robert W. Lehrburger
United States Magistrate Judge QIACS -

United States District Court adc ted ASE Ve Ex ~ oe VM
Southern District of New York Corsr€ls ce an Dt
‘ LY) Ko ¢ or Ce ste
500 Pearl Street Coby & 7 aa
New York, NY 10007 re \ CT eee 1a Cobbcenta\s

. on NS . 172 Pm:
Re: Montes, et al. v. Tularcito Deli, LLC, et al. iz 6 ey tb 247)

Case No. 18 Civ. 11613-LGS Crews yc.
Covatgeor VEN |

Dear Judge Lehrburger:

I received the Court’s Order to have Mr. Bravo present on December 3 regarding the
settlement.

Two important facts — Firstly, my office is relocating on December 2™ and 3™. All our
files and furniture will be in transit and be unpacked over those two days and, for the most part,
that week.

Secondly, Mr. Bravo has been desperately looking for a job to care for his family. He has
taken a job where the airlines require training in Houston where he is now. I hope to reach him
but, as of today, it is a problem.

The first week of December is absolutely impossible for me due to the fact that my office
is moving. I do want to meet and try and reach Mr. Bravo as well. My available dates in December
are as follows: 10"; 12"; 16"; 17%; 19",

Respectfully Submitted,
/s/Stephen D. Hans

Stephen D. Hans (SH-0798)

 

www.hansassociates.com
Case 1:18-cv-11613-RWL Document 87 Filed 11/19/19 Page 2 of 2

The Honorable Robert W. Lehrburger
November 19, 2019
Page 2

| have not heard from him. As of today, I emailed him and called him. His voicemail
was on and there was no reply to my emails. I believe he wants and will settle this case. I also
think his quest for employment is consuming his attention. I believe he will contact me but
obviously the Plaintiff is understandably concerned.

I received a call from Mr. Bravo today and he informed me that he would be returning to
New York next week. He promised to be in my office next Wednesday.

I will keep the Court and the Plaintiffs counsel informed accordingly.

Respectfully Submitted,
/s/Stephen D. Hans

Stephen D. Hans (SH-0798)
